Citation Nr: 1740882	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for prostate cancer residuals with erectile dysfunction, to include propriety of the reduction in the rating from 100 percent to 20 percent, effective from December 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In August 2016, the Veteran testified at a Board videoconference hearing at the AOJ before the undersigned.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidence of record reflects that the Veteran receives VA medical treatment for his service-connected prostate cancer residuals at the VA Medical Centers (VAMC) in Tucson, Sacramento, and Palo Alto as well as the Northern California VA Healthcare System (VAHCS).  During the August 2016 Board hearing, the Veteran asserted that he was scheduled to be evaluated for his prostate cancer residuals by VA in September 2016.  As electronic claims file only includes treatment records dated up to May 2016 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Veteran last had VA examinations to fully evaluate his service-connected prostate cancer and erectile dysfunction residuals in March 2015 and May 2015.  Based on the continued assertions by the Veteran and his representative during the August 2016 Board hearing that he has increased prostate cancer residuals, the Board finds that a remand is warranted in order to afford the Veteran a thorough and contemporaneous VA medical examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records pertaining to the Veteran's service-connected prostate cancer residuals with erectile dysfunction from Tucson, Sacramento, and Palo Alto VAMCs as well as Northern California VAHCS for the time period from May 2016 to the present and associate them with the record.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected prostate cancer residuals with erectile dysfunction.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed.  All pertinent symptomatology and findings must be reported in detail.

The examiner must provide an accurate and fully descriptive assessment of the Veteran's prostate cancer residuals with erectile dysfunction.  The examiner must specifically document all objective physiological problems related to the Veteran's prostate cancer residuals, to include renal dysfunction, voiding dysfunction, and infections, if any.  Any and all findings concerning urine leakage, frequency, or obstructive voiding, to include continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials, must be documented.  The examiner must also state whether the Veteran's service-connected erectile dysfunction associated with prostate cancer results in both penis deformity and loss of erectile power.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

3.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the March 2015 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

